DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment filed on 11/06/2020 for application number 16/135,543.  Claims 1-3, 5, 6, 8-13, 15, 16, 18 and 19 are pending in the case.
Allowable Subject Matter
Claims 1-3, 5, 6, 8-13, 15, 16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has carefully considered the independent claims 1, 11 and 16.
	None of Facchin et al. (US 2020/0118521 A1), Lu et al. (US 2016/0253944 A1), Diaz Spindola et al. (2015/0085155 A1), Zheng (US 2014/0132578 A1), or Tusch (US 2014/0168288 A1) teaches or fairly suggest:
	“depending on the pure white picture, the gray picture or the pure black picture displayed on the part of the display screen, determining one of a first adjustment value corresponding to the pure white picture, a second adjustment value corresponding to the pure gray picture and a third adjustment value corresponding to the pure black picture as a preset adjustment value of ambient light intensity, wherein the first, the second and the third adjustment values are different from each other” of claims 1, 11 or 16.
The above limitations in specific combination as recited in claims 1, 11 and 16 define the patentability of claims 1, 11 and 16.
Dependent claims 2, 3, 5, 6, 8-10, 12, 13, 15, 18 and 19 are allowed for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY GATTEW whose telephone number is (571) 272-5239.  The examiner can normally be reached on M-F 9:00 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.